Title: To George Washington from Timothy Pickering, 20 September 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State Sept. 20. 1796.
        
        Yesterday I received from Mr Monroe a letter dated the 12th of June, from which we may conclude that the complaints of the French Republic, which had been the subject of his former letters, will not be renewed. But it may be more satisfactory to read Mr Monroes own words at length; and therefore I inclose an extract from his letter, being the only thing interesting in it.
        Mr Craik will present you my request for your order on the Secretary of the Treasury for 2000 dollars for occasional demands on the contingent fund. I have the honor to be with the greatest respect sir, your most obt servt
        
          T. Pickering
        
      